09/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0180


                                      DA 20-0180
                                   _________________

CARA FENNESSY,

             Plaintiff and Appellee,

      v.

MARK KNIGHT and LAURA KNIGHT,

             Defendants and Appellants.

________________________________________

MARK KNIGHT and LAURA KNIGHT,                                      ORDER

             Third-Party Plaintiffs and Appellants,

      v.

HSBC BANK USA, National Association as
Trustee for Duetsche Alt-A Securities, Inc.,
Mortgage Pass-Through Certificates series
2007-AR3, and SPECIALIZED LOAD
SERVICING, LLC.,

             Third-Party Defendants and Appellees.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 16 2020